DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species Grouping I, Figures 1-8 in the reply filed on 24 August 2022 is acknowledged.  The traversal is on the ground(s) that “It is respectfully submitted that the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. ‘Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it states that "if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions." It is respectfully submitted that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the U.S. Patent and Trademark Office.  This is not found persuasive because, as set forth in the restriction/election requirement Species Groupings I-IV include mutually exclusive baffle tube/baffle plate designs and Species Grouping V includes mutually exclusive distribution tray and bracket combination from Species Groupings I-IV (see especially at paragraphs [0220] Figures 12 and13 and at paragraphs [0228]-[0229] Figures 12-14).  Accordingly, different art references and different motivations would need to be applied for claims reading on Species Groupings I-V. Examiner reminds Applicant that, upon allowance of a generic claim, withdrawn claims dependent on the allowed generic claim would be subject to rejoinder and Applicant should amend accordingly to prevent added delay and expense for the Applicant and duplicative examination by the Office.
The requirement is still deemed proper and is therefore made FINAL.
While Examiner agrees that many claims are generic to the elected Species Grouping, Examiner does not agree that all claims are generic as stated by Applicant.  Accordingly, claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species Grouping (see paragraphs [0220]; [0228]-[0229]: Figures 12-14), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 August 2022.

Information Disclosure Statement
The information disclosure statement filed 16 September 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the Korean Notice of Allowance lacks an English translation or statement of relevance.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17/172256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/172256 shows an evaporator comprising (claim 1, line 1): 
a housing with a refrigerant inlet and a refrigerant outlet (claim 1, line 2); 
heat transfer tubes that are contained in the housing, in which chilled water for heat exchange with refrigerant inside the housing flows (claim 1, lines 3-4); 
at least one distribution tray that is placed apart from the heat transfer tubes and has a plurality of holes for distributing refrigerant over the underlying heat transfer tubes; and  (claim 1, lines 5-7)
a tube support with a plurality of holes for passing the heat transfer tubes through, that is placed inside the housing and supports the distribution tray (claim 13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4,14,16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 13, and 14 of copending Application No. 17/171260 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/171260 shows an evaporator comprising (claim 1, line 1; claim 8, line 1; claim 14, line 1): 
a housing with a refrigerant inlet and a refrigerant outlet (claim 1, line 2; claim 8, line 2; claim 14, line 2); 
heat transfer tubes that are contained in the housing, in which chilled water for heat exchange with refrigerant inside the housing flows (claim 1, lines 3-4; claim 8, lines 3-4; claim 14, lines 3-4); 
at least one distribution tray that is placed apart from the heat transfer tubes and has a plurality of holes for distributing refrigerant over the underlying heat transfer tubes; and  (claim 1, lines 5-6; claim 8, lines 5-6; claim 14, lines 5-6)
a tube support with a plurality of holes for passing the heat transfer tubes through, that is placed inside the housing and supports the distribution tray (claim 1, lines 10-11; claim 8, lines 10-11; claim 14, lines 10-11).
Regarding claim 2, 17/171260 further shows wherein the distribution tray comprises a first distribution tray that is supported by the top of the tube support and spaced upward from the tops of the heat transfer tubes and distributes refrigerant over the underlying heat transfer tubes (claim 1, lines 5-6; claim 8, lines 5-6; claim 14, lines 5-6; claim 1, lines 10-11; claim 8, lines 10-11; claim  14, lines 10-11: Examiner notes that since the at least one distribution tray distributes refrigerant over the underlying heat transfer tubes, a first distribution tray must be above (spaced upward) from the tops of the heat transfer tubes and since the tube support includes holes for the heat transfer tubes and supports the at least one distribution tray, it is implied that a first tray is supported by a top of the tube support).
Regarding claim 3, 17/171260 further shows wherein the tube support comprises upper guides that protrude to the left and right from the top of the tube support, respectively, form a space where the insertion of the first distribution tray is guided, and supports the first distribution tray (claim 8, lines 11-14).
Regarding claim 4, 17/171260 further shows further comprising lateral rods that are formed lengthways in the length direction of the distribution tray and attached to the sidewalls of the distribution tray and are supported by the upper guides (claim 9).
Regarding claim 14, 17/171260 further shows wherein the tube support has a slit in which one of the at least one distribution tray is inserted (claim 10).
Regarding claim 16, 17/171260 further shows wherein a plurality of tube supports are arranged in the length direction of the housing, with the tops thereof being on the same level, and at least part of the sides of the tube supports contact with the inner surface of the housing (claim 13).
Regarding claim 17, 17/171260 further shows further comprising a tray bracket that is attached to a sidewall of the distribution tray and extends to the inner surface of the housing (claim 14, lines 12-13).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14, 521, 522, 232, 131, 471, 562, 572.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 412.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 13 includes reference characters #41 and #42, while Figures 12-14 discuss #46 and #47.  As set forth in the disclosure, trays #45/#46/#47 are distinct from trays #40/#41/#42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 5, 15, and 17 are objected to because of the following informalities: “at least one” is missing before “distribution tray”.  Compare with claim 14.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “supports” appears to be in error, as it does not agree with the subject “guides”.  
Claim 4 is objected to because of the following informalities: “that are” appears to be missing prior to “attached”.  
Claim 5 is objected to because of the following informalities: “further” appears to be missing prior to “comprises a second distribution tray”.  Examiner notes that claim 2 introduces the “a first distribution tray”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “being” appears to be in error for “is”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the underlying heat transfer tubes”.  There is insufficient antecedent basis for “the underlying heat transfer tubes”.  It is unclear if these are the same or different from “the heat transfer tubes” earlier and later recited.  It is believed they are the same.  See also claim 2 which also includes the dual use of “the heat transfer tubes” and “the underlying heat transfer tubes”.  Claims 2-7 and 13-17 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 2-7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “the top of the tube support” and “the tops of the heat transfer tubes”.  There is insufficient antecedent basis for “the top” and “the tops”.  For example, not all tube supports have a top surface.  Claims 3-7 and 13 are rejected insofar as they are dependent on claim 2, and therefore include the same error(s).
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “upper guides that protrude to the left and right from the top of the tube support”.  This limitation is unclear.  It has not been established that the tube support has a left and right, and further referring to Applicant’s Figure 3, the upper guides protrude from the top surface of the tube support, and are located on the left and right of the upper distribution tray, but are not located to the left and right of the tube support.  To expedite prosecution, the claim has been interpreted as in Figure 3.   Additionally, “the insertion” lacks appropriate antecedent basis.  Claim 4 is rejected insofar as it is dependent on claim 3 and therefore includes the same error(s).  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “in the length direction” and “the sidewalls”.  There is insufficient antecedent basis for this limitation in the claims, as it has not been established that the distribution tray extends in a/the length direction of the housing/evaporator, nor that they have sidewalls.  
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the bottoms of the upper heat transfer tubes” and “the tops of the lower heat transfer tubes”.  There is insufficient antecedent basis for “the bottoms” and “the tops”.  Claims 6-7 are rejected insofar as they are dependent on claim 5, and therefore include the same error(s).
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “inward from the side of the slit”, “the lateral rods”, “the sidewalls”.  There is insufficient antecedent basis for these limitations in the claim, as it has not been established that the slit has a side, nor have the lateral rods been introduced in the context of the second distribution tray, nor has it been established that the second distribution tray has sidewalls.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the angle between two sides of one end is less than 180 degrees”.  This limitation is not clear.  There is insufficient antecedent basis for “the angle” and it is presumed, but not clear from the claim that the two sides and one end are referring to the tips.  To expedite prosecution, Examiner has attempted to apply prior art to the claim as best it could be understood as presented.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “wherein a plurality of tube supports are arranged in the length direction of the housing, with the tops thereof being on the same level, and at least part of the sides of the tube supports contact with the inner surface of the housing”.  It is unclear if the “a plurality of tube supports” are in addition to/part of/instead of the tube support of claim 1.  It is believed they are part of and in addition to.  Further, there is insufficient antecedent basis for “the length direction” of the housing, and “the inner surface” of the housing, and for “the tops” and “the sides” of the tube supports, and for “the same level”.  Applicant may also wish to consider if the “with” is needed in the context of “contact”.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the inner surface” of the housing.  There is insufficient antecedent basis for this limitation in the claims.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata et al. (US 2015/0013951).
Regarding claim 1, Numata et al. shows an evaporator (see at least evaporator #1) comprising: 
a housing with a refrigerant inlet and a refrigerant outlet (see at least shell #10 with refrigerant inlet #11, refrigerant outlet #12); 
heat transfer tubes that are contained in the housing, in which chilled water for heat exchange with refrigerant inside the housing flows (see at least heat transfer tubes #31; paragraphs [0079]-[0083]); 
at least one distribution tray that is placed apart from the heat transfer tubes and has a plurality of holes for distributing refrigerant over the underlying heat transfer tubes (see at least distribution trays #22/#23/#42/#41); and 
a tube support with a plurality of holes for passing the heat transfer tubes through, that is placed inside the housing and supports the distribution tray (see at least tube supports #32; paragraph [0081]).

Regarding claim 2, Numata et al. further shows further shows wherein the distribution tray comprises a first distribution tray that is supported by the top of the tube support and spaced upward from the tops of the heat transfer tubes and distributes refrigerant over the underlying heat transfer tubes (see at least tray #23; paragraph  [0078]).
Regarding claim 5, Numata et al. further shows wherein the heat transfer tubes comprise upper heat transfer tubes and lower heat transfer tubes placed below the upper heat transfer tubes (see at least paragraphs [0081]-[0082]), wherein the distribution tray comprises a second distribution tray that is placed between the bottoms of the upper heat transfer tubes and the tops of the lower heat transfer tubes (see at least tray #42), is spaced apart from the tops of the lower heat transfer tubes (see at least Figure 7, tray #42 is spaced apart from the tops of the lowermost heat transfer tubes #31) and distributes refrigerant over the lower heat transfer tubes (see at least paragraph [0082]).
Regarding claim 6, Numata et al. further shows wherein the tube support has a slit in which the second distribution tray is inserted (see at least paragraph [0081]: tube support plates #32  include openings through which the tray #42 passes).  
Regarding claim 13, Numata et al. further shows guide plates that are placed on either side of the second distribution tray and guide refrigerant falling from the upper heat transfer tubes to be introduced into the second distribution tray (see at least Figure 7, guide part #70/#72/#72a; paragraph [0087]).
Regarding claim 14, Numata et al. further shows wherein the tube support has a slit in which one of the at least one distribution tray is inserted (see at least paragraph [0081]: tube support plates #32 include openings through which the trays #41#42 pass).
Regarding claim 16, Numata et al. further shows wherein a plurality of tube supports are arranged in the length direction of the housing, with the tops thereof being on the same level (see at least Figure 6, tube supports #32), and at least part of the sides of the tube supports contact with the inner surface of the housing (see at least paragraph [0076]).

Claim(s) 1-3, 5-6, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al. (US 2020/0200478).
Regarding claim 1, Wilson et al. shows an evaporator (see at least evaporator #1) comprising: 
a housing with a refrigerant inlet and a refrigerant outlet (see at least shell #10 with refrigerant inlet #11a, refrigerant outlet #12a); 
heat transfer tubes that are contained in the housing, in which chilled water for heat exchange with refrigerant inside the housing flows (see at least heat transfer tubes #31; paragraphs [0060]-[0062]); 
at least one distribution tray that is placed apart from the heat transfer tubes and has a plurality of holes for distributing refrigerant over the underlying heat transfer tubes (see at least distribution baffle trays #40/ #50; bottom tray part of distributor #22); and 
a tube support with a plurality of holes for passing the heat transfer tubes through, that is placed inside the housing and supports the distribution tray (see at least tube supports #32; paragraphs [0061]; [0068]).
Regarding claim 2, Wilson et al. further shows wherein the distribution tray comprises a first distribution tray that is supported by the top of the tube support and spaced upward from the tops of the heat transfer tubes and distributes refrigerant over the underlying heat transfer tubes (see at least distribution baffle tray #40 atop tube supports #32 or bottom tray part of distributor #22 atop tube supports #32).
Regarding claim 3, Wilson et al. further shows wherein the tube support comprises upper guides that protrude to the left and right from the top of the tube support, respectively, form a space where the insertion of the first distribution tray is guided, and supports the first distribution tray (see at least Annotated Figure, below: the upper guides protrude in the same manner as in Applicant’s Figure 2; see also Figure 13 support flanges #39).

    PNG
    media_image1.png
    720
    659
    media_image1.png
    Greyscale


Regarding claim 5, Wilson et al. further shows wherein the heat transfer tubes comprise upper heat transfer tubes and lower heat transfer tubes placed below the upper heat transfer tubes (see at least paragraph [0060]), wherein the distribution tray comprises a second distribution tray that is placed between the bottoms of the upper heat transfer tubes and the tops of the lower heat transfer tubes (see at least baffle trays #50, which are arranged between bottoms of at least some of the upper heat transfer tubes and above the tops of the lower heat transfer tubes), is spaced apart from the tops of the lower heat transfer tubes (see at least baffle trays #50, spaced apart from the tops of the lower heat transfer tubes both laterally and vertically) and distributes refrigerant over the lower heat transfer tubes (see at least paragraphs [0083]-[0084]).
Regarding claim 6, Wilson et al. further shows wherein the tube support has a slit in which the second distribution tray is inserted (see at least slots #35 easiest to see in Figure 13; paragraph [0069]).
Regarding claim 14, Wilson et al. further shows wherein the tube support has a slit in which one of the at least one distribution tray is inserted (see at least slots #35 easiest to see in Figure 13; paragraph [0069]).
Regarding claim 16, Wilson et al. further shows wherein a plurality of tube supports are arranged in the length direction of the housing, with the tops thereof being on the same level, and at least part of the sides of the tube supports contact with the inner surface of the housing (see at least Figures 5 and 6: there are a plurality of tube supports #32 arranged along the length of the evaporator housing, each of which has the same height, and each of which has at least part of the sides in contact with the inner surface of the evaporator housing).
Regarding claim 17, Wilson et al. further shows further comprising a tray bracket that is attached to a sidewall of the distribution tray and extends to the inner surface of the housing (see at least flange portion #46; paragraph [0072]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al., or, in the alternative, Wilson et al., as applied to claim 1, above, and further in view of Alayarai et al. (US 2016/0123673).  
Regarding claim 15, Numata et al, or, in the alternative, Wilson et al. is silent regarding wherein the distribution tray comprises tips, where the angle between two sides of one end is less than 180 degrees, and the tips are slanted downward so that the one end being positioned under the holes.
Alayarai et al. teaches another distribution tray wherein the distribution tray comprises tips (see at least Figure 9, louvers #66), where the angle between two sides of one end is less than 180 degrees (see at least Figure 9: it can be understood from the figure that one side of the end protruding downward extends into the page, and the other side of the end protruding extends along the page as shown, thus the angle between the two sides is less than 180 degrees), and the tips are slanted downward so that the one end being positioned under the holes (see at least Figure 9, louvers #66, the bottom of which protrudes lower than the holes; paragraph [0025]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Numata et al., or, in the alternative Wilson et al. with wherein the distribution tray comprises tips, where the angle between two sides of one end is less than 180 degrees, and the tips are slanted downward so that the one end being positioned under the holes, as taught by Alayarai et al., to improve the evaporator of Numata et al., or, in the alternative, Wilson et al. by guiding the liquid refrigerant in a downward direction (see at least Alayarai et al. paragraph [0025]).  

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763